IN THE SUPREME COURT OF
               CALIFORNIA

                    ROBERT E. WHITE,
                   Plaintiff and Appellant,
                               v.
                       SQUARE, INC.,
                 Defendant and Respondent.

                           S249248

                        Ninth Circuit
                          16-17137

                Northern District of California
                     3:15-cv-04539-JST



                       August 12, 2019

Justice Liu authored the opinion of the Court, in which Chief
Justice Cantil-Sakauye and Justices Chin, Corrigan, Cuéllar,
Kruger, and Groban concurred.
                   WHITE v. SQUARE, INC.
                            S249248


                 Opinion of the Court by Liu, J.


       Here we consider a question regarding California’s Unruh
Civil Rights Act (Civ. Code, § 51 et seq.) (the Act) posed by the
United States Court of Appeals for the Ninth Circuit: Does a
plaintiff have standing to bring a claim under the Unruh Civil
Rights Act when the plaintiff visits a business’s website with the
intent of using its services, encounters terms and conditions
that allegedly deny the plaintiff full and equal access to its
services, and then leaves the website without entering into an
agreement with the service provider? (See White v. Square,
Inc. (9th Cir. 2018) 891 F.3d 1174, 1175; Cal. Rules of Court,
rule 8.548, (a) & (f)(5).)
      The answer is yes. When a plaintiff has visited a
business’s website with intent to use its services and alleges that
the business’s terms and conditions exclude him or her from full
and equal access to its services, the plaintiff need not enter into
an agreement with the business to establish standing under the
Unruh Civil Rights Act.            In general, a person suffers
discrimination under the Act when the person presents himself
or herself to a business with an intent to use its services but
encounters an exclusionary policy or practice that prevents him
or her from using those services. We conclude that this rule
applies to online businesses and that visiting a website with
intent to use its services is, for purposes of standing, equivalent
to presenting oneself for services at a brick-and-mortar store.
Although mere awareness of a business’s discriminatory policy

                                1
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


or practice is not enough for standing under the Act, entering
into an agreement with the business is not required. We express
no view on White’s occupational discrimination claims.
                                  I.
       Bankruptcy attorney Robert White sued Square, Inc.
(Square) in October 2015, alleging that Square’s seller
agreement discriminated against bankruptcy attorneys in
violation of the Unruh Civil Rights Act. Square offers an
internet service that allows individuals and merchants to
“ ‘accept electronic payments without themselves directly
opening up a merchant account with any Visa or MasterCard
member bank.’ ” (White v. Square, Inc., supra, 891 F.3d at
p. 1175.) Square does not charge its users any fee to register for
its services; instead, after a user has registered, Square collects
a percentage of every transaction as well as a flat fee for each
transaction. Square’s terms of service state that when a user
creates an account, the user must “ ‘confirm that you will not
accept payments in connection with the following businesses or
business activities: . . . (28) bankruptcy attorneys or collection
agencies engaged in the collection of debt.’ ” (Ibid.)
      White’s second amended complaint alleges that he
“formed the strong, definite and specific intent” to sign up for
and use Square’s services. White familiarized himself with
Square’s seller agreement by reviewing a separate lawsuit filed
against Square by a bankruptcy law firm called shierkatz RLLP.
He then visited Square’s website on multiple occasions and
carefully reviewed its terms of service. He proceeded to the page
of Square’s website that allows a user to register for its services,
but he declined to click the button labeled “Continue.” Because
White intended to use Square’s services for his bankruptcy


                                  2
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


practice, he believed he could not sign the agreement without
committing fraud. In support of this belief, White cites a letter
from Square’s counsel to shierkatz RLLP in which Square stated
that “ ‘signing up for Square’s service with the intent to violate
the applicable terms of service would be fraudulent.’ ” (White,
supra, 891 F.3d at p. 1176, fn. 3.)
       The district court dismissed White’s second amended
complaint with prejudice on the ground that he lacked standing
under the Unruh Civil Rights Act to sue Square. The district
court concluded that White had not attempted to use Square’s
services and only had “mere awareness” of its discriminatory
terms of service. White appealed to the United States Court of
Appeals for the Ninth Circuit, which then issued the
certification order at issue here. In the order, the Ninth Circuit
concluded that White’s allegations “satisfy Article III’s
requirements for a concrete and particularized injury” and that
he has met federal constitutional standing requirements.
(White, supra, 891 F.3d at p. 1177.)
                                II.
      Standing rules for statutes must be viewed in light of the
intent of the Legislature and the purpose of the enactment.
(Midpeninsula Citizens for Fair Housing v. Westwood Investors
(1990) 221 Cal. App. 3d 1377, 1385; Librers v. Black (2005) 129
Cal. App. 4th 114, 124.) The Unruh Civil Rights Act provides:
“All persons within the jurisdiction of this state are free and
equal, and no matter what their sex, race, color, religion,
ancestry, national origin, disability, medical condition, genetic
information, marital status, sexual orientation, citizenship,
primary language, or immigration status are entitled to the full
and equal accommodations, advantages, facilities, privileges, or


                                 3
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


services in all business establishments of every kind
whatsoever.” (Civ. Code, § 51, subd. (b); all undesignated
statutory references are to this code.) Section 52, subdivision (a)
provides: “Whoever denies, aids or incites a denial, or makes
any discrimination or distinction contrary to Section 51 . . . is
liable for each and every offense for the actual damages, and any
amount that may be determined by a jury, or a court sitting
without a jury, up to a maximum of three times the amount of
actual damage but in no case less than four thousand dollars
($4,000), and any attorney’s fees that may be determined by the
court in addition thereto, suffered by any person denied the
rights provided in Section 51 . . . .”          And section 52,
subdivision (c)(3) authorizes “any person aggrieved by” conduct
of resistance to the full enjoyment of any of the rights described
in this section to request “preventive relief, including an
application for a permanent or temporary injunction,
restraining order, or other order . . . as the complainant deems
necessary to ensure the full enjoyment of the rights described in
this section.”
      The purpose of the Act is to create and preserve “a
nondiscriminatory environment in California business
establishments by ‘banishing’ or ‘eradicating’ arbitrary,
invidious discrimination by such establishments.” (Angelucci v.
Century Supper Club (2007) 41 Cal. 4th 160, 167 (Angelucci),
citing Isbister v. Boys’ Club of Santa Cruz, Inc. (1985) 40 Cal. 3d
72, 75–76.) “The Act stands as a bulwark protecting each
person’s inherent right to ‘full and equal’ access to ‘all business
establishments.’ (§ 51, subd. (b); see Isbister, supra, 40 Cal.3d
at p. 75.)” (Angelucci, at p. 167.) In enforcing the Act, courts
must consider its broad remedial purpose and overarching goal
of deterring discriminatory practices by businesses. (Ibid.; see


                                  4
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


Isbister, at p. 75.) We have consistently held that “the Act must
be construed liberally in order to carry out its purpose.”
(Angelucci, at p. 167; see Koire v. Metro Car Wash (1985) 40
Cal. 3d 24, 28 (Koire).)
      In light of its broad preventive and remedial purposes,
courts have recognized that “[s]tanding under the Unruh Civil
Rights Act is broad.” (Osborne v. Yasmeh (2016) 1 Cal.App.5th
1118, 1127 (Osborne).) At the same time, we have acknowledged
that “ ‘a plaintiff cannot sue for discrimination in the abstract,
but must actually suffer the discriminatory conduct.’ ”
(Angelucci, supra, 41 Cal.4th at p. 175.) “In essence, an
individual plaintiff has standing under the Act if he or she has
been the victim of the defendant’s discriminatory act.” (Ibid.
[“plaintiff must be able to allege injury — that is, some ‘invasion
of the plaintiff’s legally protected interests’ ”].)
                                 III.
      Our cases addressing related issues under the Unruh Civil
Rights Act have involved brick-and-mortar establishments, not
online businesses, and those cases make clear that a plaintiff
who has transacted with a defendant and who has been subject
to discrimination has standing under the Act. (See, e.g.,
Angelucci, supra, 41 Cal.4th at pp. 175–176.) The question here
is whether standing under the Act extends to a plaintiff who
intends to transact, but has not yet transacted, with an online
business.
      In Koire, a male plaintiff visited several “car washes on
‘Ladies’ Day’ and asked to be charged the same discount prices
as were offered to females. These businesses refused his
request.” (Koire, supra, 40 Cal.3d at p. 27, fn. omitted.) Also, in
response to a radio advertisement by a nightclub offering free


                                  5
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


admission to “ ‘girls’ aged 18 to 21,” the plaintiff “went to [the
nightclub] and requested free admission which was refused.”
(Ibid.) The plaintiff filed suit under the Unruh Civil Rights Act,
and the defendants argued that the Act, while prohibiting
discriminatory     exclusion      of   patrons   from    business
establishments, does not extend to price discrimination. We
held that “[t]he Act’s proscription is broad enough to include
within its scope discrimination in the form of sex-based price
discounts.” (Koire, at p. 30.) There was no clear indication that
the plaintiff, beyond requesting the price discounts, had actually
paid a discriminatory price, and in any event, our opinion did
not say such payment was required for standing.
      In Angelucci, four men sued a private club under the
Unruh Civil Rights Act for charging them higher admission fees
than it charged to women. (Angelucci, supra, 41 Cal.4th at
pp. 164–165.) The plaintiffs had “patronized the club on several
occasions” and had paid higher fees based on their gender. (Id.
at p. 165.) The club sought dismissal on the ground that the
plaintiffs “had not alleged they had asked the club to be charged
at the same rate as female patrons.” (Ibid.) We held that
nothing in the text of the Act requires that “before a legal action
may be filed, the victim of the asserted discrimination must
have demanded equal treatment and have been refused.”
(Angelucci, at p. 168.)       Such a requirement “would be
inconsistent with the purpose of the Act to ‘eradicate’ or
‘eliminate’ arbitrary, invidious discrimination in places of public
accommodation. . . . If businesses are held not to violate the Act
or inflict injury unless they are challenged by a patron, their
ordinary practice may revert to discrimination, with special
exceptions being made for individuals who happen to challenge
the practice.” (Id. at p. 169.) We declined to read the Act in a


                                  6
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


manner that would leave businesses free to discriminate “so
long as these establishments agree to provide equal treatment
to those customers knowledgeable and assertive enough to
demand it.” (Angelucci, at p. 169.) We also observed that the
Act must be understood to afford redress to “persons
discriminated against on an occasion when there was no one
present to receive and answer a demand for equal treatment (for
example, persons encountering, as they did in past decades,
racially segregated drinking fountains or restroom facilities at
an unattended structure).” (Angelucci, at p. 170.) The plaintiffs
had standing, we concluded, because each of them “was
subjected to, and paid, defendant’s gender-based price
differential.” (Id. at pp. 175–176; see id. at p. 170 [“each
plaintiff presented himself for admittance, paid the price of
admission, and entered the establishment”].)
       Thus, Koire involved a plaintiff who presented himself for
admittance and requested equal treatment (without paying the
discriminatory price), and Angelucci involved plaintiffs who
presented themselves for admittance and paid the
discriminatory price (without requesting equal treatment).
Angelucci confirmed that the facts in both contexts were
sufficient for standing under the Unruh Civil Rights Act.
(Angelucci, supra, 41 Cal.4th at pp. 168–170, 173–175.) As
noted, we further acknowledged that “ ‘a plaintiff cannot sue for
discrimination in the abstract, but must actually suffer the
discriminatory conduct.’ ” (Id. at p. 175.) Beyond that, our
opinion in Angelucci expressed no view on the irreducible
minimum required for standing.
      The case before us involves a plaintiff who neither paid a
fee nor requested equal treatment before leaving the business
establishment — in this case, a website, not a brick-and-mortar

                                 7
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


vendor. White contends that his interaction with Square is
analogous to a plaintiff who intends to patronize a brick-and-
mortar shop but, upon his attempted entry, sees a sign
indicating that the business does not offer services to
individuals based on a protected category of which he is a
member. According to White, websites and apps on mobile
devices are akin to “shopping malls” or other physical
storefronts, and that visiting a website with the intention to use
its services is equivalent to visiting a brick-and-mortar store
with the same intention. Square, by contrast, contends that
White is a plaintiff with “mere knowledge” of a business’s
allegedly discriminatory practice and is no different than any
person who hears of discriminatory practices from a news article
or through word of mouth.
      In resolving this issue, we begin by observing that when a
person visits a business’s website and encounters a
discriminatory provision in the business’s terms of service, that
person has experienced an interaction distinct from merely
learning about a business’s discriminatory policy or practices
secondhand. White does not allege that he merely heard or read
about Square’s discriminatory policy; he makes specific
allegations detailing his repeated visits to Square’s webpage
and his examination of its terms and conditions of service. Thus,
although we agree with Square that mere awareness of a
business’s discriminatory policy or practices is not enough for
standing, White has alleged more than mere awareness here.
      In addition, White alleges that he visited Square’s website
and reviewed its terms of service with the specific intention to
sign up for Square’s services and to use them in his bankruptcy
law practice. Angelucci does not squarely address whether this
is sufficient to establish standing, but our reasoning is

                                 8
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


suggestive. We made clear that standing under the Unruh Civil
Rights Act extends to “persons encountering, as they did in past
decades, racially segregated drinking fountains or restroom
facilities at an unattended structure” — occasions “when there
was no one present to receive and answer a demand for equal
treatment.” (Angelucci, supra, 41 Cal.4th at p. 170.) The Act
does not require a black plaintiff in that situation to make use
of the blacks-only facility (or make use of the whites-only facility
in violation of the segregation policy) in order to have standing.
It is sufficient for a plaintiff to “encounter[]” (Angelucci, at
p. 170) an unattended facility with the intent to use it. There is
no doubt that such a plaintiff, even if he or she departed without
using the facility, could properly claim he or she was “denied
[equal] rights” and was “aggrieved by the [discriminatory]
conduct.” (§ 52, subd. (a), (c).)
       The same rule would apply in the case of a person who
visited and intended to patronize an unattended establishment
generally open to the public (e.g., a self-serve kiosk) but then
encountered a sign prohibiting access on the basis of the
person’s membership in a protected category.             In such
circumstances, the person would not need to violate or attempt
to violate the stated exclusionary policy before bringing a claim.
The high court, adopting a similar rule under title VII of the
Civil Rights Act of 1964, explained: “If an employer should
announce his policy of discrimination by a sign reading ‘Whites
Only’ on the hiring-office door, his victims would not be limited
to the few who ignored the sign and subjected themselves to
personal rebuffs. . . . When a person’s desire for a job is not
translated into a formal application solely because of his
unwillingness to engage in a futile gesture he is as much a
victim of discrimination as is he who goes through the motions


                                  9
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


of submitting an application.”        (Teamsters v. United States
(1977) 431 U.S. 324, 365–366.)
       Square notes that Angelucci said “Koire determined that
injury occurs when the discriminatory policy is applied to the
plaintiff — that is, at the time the plaintiff patronizes the
business establishment, tendering the nondiscounted price of
admission.” (Angelucci, supra, 41 Cal.4th at p. 175.)           In
addition, Square relies on Surrey v. TrueBeginnings, LLC (2008)
168 Cal. App. 4th 414 (Surrey), which appears to be the only
appellate case to examine Unruh Civil Rights Act standing in
the context of an online business.           Surrey involved a
matchmaking website that “offer[ed] certain free services to
women who joined.” (Id. at p. 417.) The plaintiff, Steven Surrey,
“visited TrueBeginnings’s Web site with the intent of utilizing
its services; after discovering the discrepancy in its charges, he
did not, however, subscribe to or pay for its services.” (Ibid.)
The Court of Appeal held that the plaintiff lacked standing to
claim gender discrimination under the Act: “Because he did not
attempt to or actually subscribe to TrueBeginnings’s services,
Surrey did not suffer discrimination in any sense other than ‘in
the abstract.’ ” (Surrey, at p. 420.) “The mere fact that Surrey
became aware TrueBeginnings was offering a discount policy for
women subscribers at the time he accessed its Web site did not
constitute a denial of his antidiscrimination rights under those
statutes.    Since Surrey did not attempt to subscribe to
TrueBeginnings’s services, his interest in preventing
discrimination is arguably no greater than the interest of the
public at large.” (Id. at pp. 418–419.) According to Square, just
as a plaintiff must “tender the purchase price” in order to
challenge discriminatory pricing (id. at p. 416), a plaintiff must
show “he patronized the defendant’s business by subscribing to,


                                 10
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


or signing up for, its service, or by engaging in some other
transaction making the [terms of service] applicable to him” in
order to challenge discriminatory exclusion.
       The Court of Appeal in Osborne declined to follow Surrey’s
“bright-line rule” that “ ‘a person must tender the purchase price
for a business’s services or products in order to have standing to
sue it for alleged discriminatory practices relating thereto.’ ”
(Osborne, supra, 1 Cal.App.5th at p. 1133, quoting Surrey,
supra, 168 Cal.App.4th at p. 416.) In Osborne, plaintiff John
Flowers alleged he visited the defendants’ hotel and was refused
a room because he was a disabled person who used a licensed
service dog. (Osborne, at p. 1123.) According to his complaint,
the defendants insisted that he pay a $300 cleaning fee on top of
the regular room fee of $80 charged to the general public. (Ibid.)
Flowers did not pay or offer to pay the fee, and he sued under
the Unruh Civil Rights Act. The Court of Appeal, upon
reviewing the case law, concluded that “[t]he application of
section 51 has not historically turned on whether a plaintiff has
paid a fee, or, as Surrey stated, ‘tender[ed] the purchase price
for a business’s services or products.’ ” (Osborne, at p. 1128.)
Instead, Osborne explained, “[w]hen a person presents himself
or herself to a business establishment, and is personally
discriminated against based on one of the characteristics
articulated in section 51, he or she has suffered a discriminatory
act and therefore has standing under the Unruh Civil Rights
Act. . . .   [¶] . . . The cases discussing discrimination
under sections 51 and 52 do not focus on whether patrons who
were personally discriminated against have alleged or proved
that they paid a fee or were subject to unfair pricing before
bringing a lawsuit.         Indeed, much of the legal history
surrounding sections 51 and 52 involve plaintiffs who — like


                                 11
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


Flowers and his family — were refused services, thereby making
a purchase impossible. To hold that plaintiffs here lacked
standing would contradict both the language and the intent of
the Unruh Civil Rights Act.” (Id. at pp. 1133–1134.)
      We believe Osborne states the better view. As noted, our
opinion in Koire contained no indication that the plaintiff had
tendered payment for the discriminatory prices of which he
complained. (See Osborne, supra, 1 Cal.App.5th at p. 1132
[discussing Koire].) And Angelucci recognized that a plaintiff
“encountering” unattended segregated facilities would have
standing to sue; the plaintiff need not have made a request for
equal treatment or actually used the facilities. (Angelucci,
supra, 41 Cal.4th at p. 170.) Like the plaintiff Flowers in
Osborne, White visited a business establishment with the intent
to use its services. The Osborne court required no further step
of entering into a transaction with the business, and none is
required here as well.
      Square contends that because its restriction “applies not
to people, but to transactions,” White “could subscribe, become
a patron, and stop short of undertaking the transactions
specifically prohibited by the Seller Agreement. This is not a
case, then, where the allegedly discriminatory conduct actually
barred the plaintiff from signing up.” But according to White’s
complaint, he believed that signing up for Square’s services with
the intention of using it in his bankruptcy practice would have
resulted in “discriminatory termination” by Square and would
have caused him additional injury resulting from damage to his
“professional reputation and commercial credit.” The letter
from Square’s counsel to shierkatz RLLP that White cites also
indicated that subscription to Square’s services under these
conditions “would be fraudulent.” It is not clear how White could

                                 12
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


have subscribed to Square’s services in the circumstances here.
In essence, what White alleges is that because of the
discriminatory policy stated in Square’s terms of service, he was
“refused services, thereby making a [subscription] impossible.”
(Osborne, supra, 1 Cal.App.5th at p. 1134.)
        Nor do we find persuasive Square’s argument that because
White did not sign up, he was not actually subject to Square’s
terms of service and therefore suffered no actual or personal
injury from any alleged discrimination. This contention takes
too narrow a view of the harms that the Unruh Civil Rights Act
is intended to deter and remedy. White elucidates this point
with the following hypothetical: “Suppose an African-American
person approaches a brick-and-mortar furniture store,
intending to buy a bed, and sees a sign in the window that says,
‘We sell on credit. (Black people must pay cash.)’ The person
declines to enter the store. Does that person have standing? Yes
. . . . And if this person instead goes to the store’s website with
exactly the same intent, faces exactly the same restriction, and
declines to agree to the discriminatory term . . . , there is no
reason why the result should differ. Square would require this
plaintiff to enter the bricks-and-mortar store, enter into a
contractual relationship with the owner, and then endure the
further humiliation of denial of credit — or to sign up on the
defendant’s website and face the same rebuff when she later
asks for credit. Neither the deterrent nor the compensatory
purposes of the Unruh Act would be served by such
requirements. Indeed, both would be undermined.”
      Square further contends that if a plaintiff has not signed
up for its services, then in order to have standing “the plaintiff
must show that the defendant applied its discriminatory policy
on a particular occasion to prevent him personally from

                                  13
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


becoming a patron in the first place.” But an individual who
intends to take a drink at a shopping mall and leaves upon
encountering unattended segregated fountains, like the
customer who walks away from the furniture store in White’s
hypothetical above, has personally experienced the application
of a discriminatory policy. Similarly here, White alleges he was
effectively refused service by Square upon visiting its website
with the intent of subscribing and then encountering its
allegedly discriminatory terms of service. Our reasoning in
Angelucci makes clear that in order to have standing, White did
not need to contact Square to ask for an exception to the stated
restriction or to verify that the restriction applied to him.
(Angelucci, supra, 41 Cal.4th at p. 170.) Such a requirement
would limit a business’s liability only to individuals who inquire
and would potentially enable a business to make exceptions to
its stated policies in order to avoid suit, even as its stated
policies deter the lion’s share of customers belonging to a
protected group.
       Finally, Square argues that allowing White to proceed
would “radically expand the universe of ‘aggrieved’ persons” and
lead to class actions that include “lead plaintiffs and absent
class members who did not actually suffer any personal denial
of equal rights.” In Angelucci, we rejected a similar argument
concerning abusive litigation, boundless statutory damages, and
extortionate settlements. (Angelucci, supra, 41 Cal.4th at
p. 178.) While sharing these concerns “to some degree,” we said
they “do not supply a justification for our inserting additional
elements of proof into the cause of action defined by the statute.
It is for the Legislature (or the People through the initiative
process) to determine whether to alter the statutory elements of
proof to afford business establishments protection against


                                  14
                      WHITE v. SQUARE, INC.
                    Opinion of the Court by Liu, J.


abusive private legal actions and settlement tactics. It is for the
Legislature, too, to consider whether limitations on the current
statutory private cause of action might unduly weaken
enforcement of the Act or place unwarranted barriers in the way
of those persons who suffer discrimination and whose interests
were intended to be served by the Act.” (Id. at p. 179.) We also
discussed equitable defenses and constitutional limitations on
statutory penalties as important safeguards. (Id. at pp. 179–
180.)
      Under the rule proposed here, an individual bringing an
Unruh Civil Rights Act claim against an online business must
allege, for purposes of standing, that he or she visited the
business’s website, encountered discriminatory terms, and
intended to make use of the business’s services. These
requirements are sufficient to limit standing under the Unruh
Civil Rights Act to persons with a concrete and actual interest
that is not merely hypothetical or conjectural. Square’s
alternative rule, which in this case may have required White to
risk committing fraud before being able to bring a claim, would
not adequately serve the Act’s broad purpose of eradicating
discriminatory business practices.
      In concluding that White has sufficiently alleged injury for
Unruh Civil Rights Act standing, our opinion does not preclude
Square from disputing White’s factual allegations. Square may
argue in a motion for summary judgment or at trial that White
did not actually possess a bona fide intent to sign up for or use
its services. Our standing analysis is limited to the pleadings,
in which White unequivocally alleges his intention to use
Square’s services. Nor do we express any view on whether a
defendant violates the Act by discriminating on the basis of
occupation or on White’s adequacy as a representative for a class

                                  15
                     WHITE v. SQUARE, INC.
                   Opinion of the Court by Liu, J.


of bankruptcy attorneys excluded from Square’s services. The
question of an individual plaintiff’s standing under the Unruh
Civil Rights Act is distinct from the question of that plaintiff’s
ability to serve as a representative for a class of allegedly
aggrieved individuals. (See Angelucci, supra, 41 Cal.4th at
pp. 170–171; Weaver v. Pasadena Tournament of Roses (1948)
32 Cal. 2d 833, 839 [finding no actionable representative suit
where the plaintiff sought to represent all persons who stood in
line for tickets but could not buy one because the question as to
each individual plaintiff was whether he or she presented
himself or herself as a “ ‘sober, moral person’ ” and sought
admittance to the game].)
                        CONCLUSION
        We conclude that a person who visits a business’s website
with intent to use its services and encounters terms or
conditions that exclude the person from full and equal access to
its services has standing under the Unruh Civil Rights Act, with
no further requirement that the person enter into an agreement
or transaction with the business. We disapprove Surrey v.
TrueBeginnings, LLC, supra, 168 Cal. App. 4th 414, to the extent
it is inconsistent with this opinion.
                                             LIU, J.
We Concur:
CANTIL-SAKAUYE, C. J.
CHIN, J.
CORRIGAN, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                 16
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion White v. Square, Inc.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding XXX on request pursuant to rule 8.548, Cal. Rules of Court
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S249248
Date Filed: August12, 2019
__________________________________________________________________________________

Court:
County:
Judge:

__________________________________________________________________________________

Counsel:

Moskovitz Appellate Team, Myron Moskovitz, Christopher Hu; McGrane, William McGrane; Reallaw and
Michael J. Hassen for Plaintiff and Appellant.

John C. Colwell for National Association of Consumer Bankruptcy Attorneys as Amicus Curiae on behalf
of Plaintiff and Appellant.

Melissa Riess; Linda Kilb; Lindsay Nako and Daniel Nesbit for Disability Rights Advocates, Disability
Rights Education & Defense Fund, Impact Fund, Civil Rights Education and Enforcement Center,
Disability Rights California, Disability Rights Legal Center, Law Foundation of Silicon Valley, Legal Aid
at Work, Legal Services for Prisoners with Children, National Federation of the Blind, National Federation
of the Blind of California and Public Justice as Amici Curiae on behalf of Plaintiff and Appellant.

Munger, Tolles & Olson, Fred A. Rowley, Jr., Jeffrey Y. Wu, Jonathan H. Blavin, J. Max Rosen; Wilson
Sonsini Goodrich & Rosati, Colleen Bal and Joshua A. Baskin for Defendant and Respondent.

Quinn Emanuel Urquhart & Sullivan, Kathleen M. Sullivan, Diane M. Doolittle and Brett J. Arnold for
Internet Association as Amicus Curiae on behalf of Defendant and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Myron Moskovitz
Moskovitz Appellate Team
90 Crocker Avenue
Oakland, CA 94611
(510) 384-0354

Fred A. Rowley, Jr.,
Munger, Tolles & Olson
350 South Grand Avenue, 50th Floor
Los Angeles, CA 90071-3426
(213) 683-9100